DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse of method Invention I in the reply filed on 11/25/2020.

Claim Objections
Claims 21-40 are objected to as having improper status indicator of “Original” rather than appropriately as “Previously Presented”.  Preliminary Amendment filed 6/19/2020 canceled claims 1-20 originally filed 12/19/2018 and also presented “New” claims 21-40.  Therefore, the current claims 21-40 filed 11/25/2020, which appear to be unchanged from the previous filing, should have status indicators of “Previously Presented.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the [[a]] wavelength converting layer within the [[an]] aligned element."
Claims 22-26 are rejected as ultimately depending from claim 21.
Claim 23 recites the limitation "cavities include a first gap area and a remaining sacrificial layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this is assumed to read, "cavities include the [[a]] first gap area and a remaining sacrificial layer".
Claim 38 recites the limitation "cavities include a first gap area and a remaining sacrificial layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this is assumed to read, "cavities include the [[a]] first gap area and a remaining sacrificial layer".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22, 24, 26, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (EP 3,012,878).
Regarding claim 21, Tamaki discloses in Figs. 3A-D, 4, & 6A-E, providing a wavelength converting structure (completed sheet 21, Fig. 3D, para. [0146]) comprising a mesh (21, Fig. 3A, para. [0143]) comprising intersecting walls defining an array of elements (comprising through-holes 21a, para. [0144]); 
each element comprising: 
a wavelength converting layer (12, para. [0145-0146], Figs. 3C-4; see Fig. 2C, para. [0134-0136]:  wavelength converting layer 12 and mesh 21/11 are flush) having a first surface, an oppositely positioned second surface, and sidewalls connecting the first and second surfaces; and 
an optical isolation material (13, Figs. 3B-4, para. [0144] & [0146]:  light reflective silver film on inner surfaces of through-hole 21a) coating the sidewalls of the wavelength converting layer, the optical isolation material in direct contact with the walls of the mesh; 
providing an array of semiconductor light emitting devices (LED array) having a plurality of light emitting devices (Fig. 6B, para. [0160]:  array of LEDs 14 on substrate 36); 
aligning the wavelength converting structure with the LED array so that each light emitting device of the LED array is aligned with an element of the wavelength converting structure (Fig. 6C, para. [0161]); and 
after aligning the wavelength converting structure with the LED array, attaching (para. [0161]:  fixed) each of the light emitting devices to a wavelength converting layer within an aligned element.
Tamaki as embodied appears not to explicitly disclose an optical material layer having a first surface, an oppositely positioned second surface, and sidewalls connecting the first and second surfaces, the first surface in direct contact with the second surface of the wavelength converting layer, the sidewalls of the optical material layer parallel to the sidewalls of the wavelength converting layer; the optical isolation layer coating the sidewalls of the optical material layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical material layer within the through-hole to protect the wavelength converting material from the environment.  In so doing, there is an optical material layer having a first surface, an oppositely positioned second surface, and sidewalls connecting the first and second surfaces, the first surface in direct contact with the second surface of the wavelength converting layer, the sidewalls of the optical material layer parallel to the sidewalls of the wavelength converting layer; the optical isolation layer coating the sidewalls of the optical material layer.
Regarding claim 22, Tamaki as combined further discloses that providing a wavelength converting structure comprises: 
providing a wafer mesh (21, Fig. 3A, para. [0143]) having an array of cavities separated by intersecting cavity walls; 
applying the optical isolation material (13, Figs. 3B, para. [0144]) to the cavity walls of the wafer mesh; and 
after applying the optical isolation material (13), depositing the wavelength converting layer (12) and the optical material layer (18, Fig. 8, 10N) into the cavities.
Regarding claim 24, Tamaki further discloses in Fig. 6E and para. [0164], after attaching the light emitting devices, cutting the walls of the mesh.
Regarding claim 26, Tamaki further disclose that the cavities are each less than 500 microns wide (para. [0017]:  e.g. 100 x 100 microns).

applying an optical isolation material (13, Figs. 3B-4, para. [0144] & [0146]:  light reflective silver film on inner surfaces of through-hole 21a) to the cavity walls of the wafer mesh; 
and after applying the optical isolation material, depositing a wavelength converting layer (12, para. [0145-0146], Figs. 3C-4; see Fig. 2C, para. [0134-0136]:  wavelength converting layer 12 and mesh 21/11 are flush) into the cavities so that the wavelength converting layer is in direct contact with the optical isolation material. 
Tamaki as embodied appears not to explicitly disclose after applying the optical isolation material, depositing an optical material layer into the cavities so that the optical material layer is in direct contact with the optical isolation material.
However, Tamaki discloses in a further embodiment (Fig. 8, 10N, para. [0142]) of each element in which the through-hole within includes both the wavelength converting layer (12) and a transparent film (18) to protect the wavelength converting material from the elements (para. [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical material layer within the through-hole to protect the wavelength converting material from the environment.  In so doing, the method includes after applying the optical isolation material, depositing an optical material layer into the cavities so that the optical material layer is in direct contact with the optical isolation material.
Regarding claim 40, Tamaki further disclose that the cavities are each less than 500 microns wide (para. [0017]:  e.g. 100 x 100 microns).
Claims 25 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, and further in view of Deeben (US PGPub 2011/0044026).
Regarding claim 25, Tamaki as combined appears not to explicitly disclose that the optical material layer comprises at least one of a scattering material or an off-state white material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optical exit window material provides a scattering property, as in Deeben, in Tamaki as combined, to improve the off-state whiteness.  In so doing, the optical material layer comprises a scattering material and an off-state white material.
Regarding claim 39, Tamaki as combined appears not to explicitly disclose that the optical material layer comprises at least one of a scattering material or an off-state white material.
Deeben discloses in Fig. 1c and para. [0081-0082], a scattering (para. [0036]:  diffusive) translucent optical material (60) downstream from the wavelength conversion material (51) to improve whiteness in the off-state (para. [0030], [0034], & [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optical exit window material provides a scattering property, as in Deeben, in Tamaki as combined, to improve the off-state whiteness.  In so doing, the optical material layer comprises a scattering material and an off-state white material.

Allowable Subject Matter
Claims 23 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests in the context of the claim, depositing a sacrificial layer in the cavities, removing a portion of the sacrificial layer…depositing an optical material into (said removed portion); removing a portion of the remaining sacrificial layer … and depositing the wavelength converting layer into (said removed remaining portion).  Prior art Deeben in Fig. 6 and para. [0106-0109] discloses a method of making a wavelength conversion grid without utilizing a sacrificial layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891